Citation Nr: 1428453	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-20 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, including rheumatic heart disease, deformity of the aortic valve, and aortic insufficiency.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active military service from February to March 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and an April 2010 rating decision of the VA RO in Huntington, West Virginia.  Jurisdiction over his claims subsequently was transferred to the VA RO in Winston-Salem, North Carolina, and that RO certified the appeal to the Board.  

In the April 2010 rating decision, the RO "reopened" the Veteran's claim because he had submitted additional evidence after the initial October 2009 denial.  That earlier October 2009 rating decision, however, was not yet final and binding on him because it had not been one year since he had received notification of that initial denial of his claim.  See 38 C.F.R. § 20.302, etc. (2013).  As a result, the Board has categorized the issue as whether service connection is warranted, rather than instead whether there is new and material evidence to reopen this claim.

But since there is an outstanding hearing request, rather than immediately deciding, the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In August 2012 and again in May 2014, the Veteran indicated he wanted a Travel Board hearing instead of a videoconference hearing, as he previously had indicated in his Substantive Appeal (on VA Form 9).  A Travel Board hearing has not been scheduled, however, and he is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a), 20.704 (2013).


Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



